DETAILED ACTION
Applicant’s Application filed on October 27, 2021 has been reviewed. 
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1).

With respect to claim 1, Lin teaches An apparatus for force running of remote support (providing an apparatus for establishing a remote assistance connection, page 1, para. 6), the apparatus comprising: 
a remote support server (a control center 13, page 4, para. 2) configured to receive a remote support service request from an administrator (when the host 11 [administrator] wants to remotely assist the controlled terminal 12, the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; an administrator account is required to log in to the control center  and the administrator needs to initiate remote assistance, page 5, para. 4), and transmit a generation request of code information for connection to a client to a relay server based on the remote support service request (after receiving the request, the control center 13 [a relay server] sends an authorization code acquisition request to the remote assistance server 14 to remotely assist the controlled terminal 12 [client], page. 4, para. 7); and 
a relay server (a remote assistance server 14, page 4, para. 2; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5) configured to generate the code information based on the generation request received from the remote support server (the remote assistance server receives an authorization code acquisition request sent by the control center and the remote assistance server generates a target authorization code according the authorization code acquisition request, page 9, para. 19-20), transmit the code information to the client according to the remote support service request (the remote assistance server 14 forwards the connection request packet to the controlled terminal 12 [client], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9), and relay a remote support service between the client and the remote support server by being connected to the client that has received the code information (at this point, the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5).
Lin does not explicitly teach 
a relay server configured to transmit the information to the client based on a transmission scheme set, 
However,  Fukushima teaches 
a relay server configured to transmit the information to the client based on a transmission scheme set (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003), 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the apparatus of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).

With respect to claim 10, Lin teaches A method for force running of remote support (providing a method for establishing a remote assistance connection, page 1, para. 6), the method comprising: 
receiving, by a remote support server (a control center 13, page 4, para. 2), a remote support service request from an administrator (when the host 11 [administrator] wants to remotely assist the controlled terminal 12, the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; an administrator account is required to log in to the control center  and the administrator needs to initiate remote assistance, page 5, para. 4); 
transmitting, by the remote support server, a generation request of code information for connection to a client to a relay server based on the remote support service request (after receiving the request, the control center 13 [a relay server] sends an authorization code acquisition request to the remote assistance server 14 to remotely assist the controlled terminal 12 [client], page. 4, para. 7); 
generating, by the relay server (a remote assistance server 14, page 4, para. 2; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5), the code information based on the generation request received from the remote support server (the remote assistance server receives an authorization code acquisition request sent by the control center and the remote assistance server generates a target authorization code according the authorization code acquisition request, page 9, para. 19-20); 
transmitting, by the relay server, the code information to the client according to the remote support service request (the remote assistance server 14 forwards the connection request packet to the controlled terminal 12 [client], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9); and 
relaying, by the relay server being connected to the client that has received the code information, a remote support service between the client and the remote support server (at this point, the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5).
Lin does not explicitly teach 
transmitting, by the relay server, the information to the client based on a transmission scheme set, 
However, Fukushima teaches 
transmitting, by the relay server, the information to the client based on a transmission scheme set (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003), 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the method of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), and further in view of Huang et al. (US 2019/0098695 A1), hereinafter referred to as Huang.

With respect to claim 2, Lin in view of Fukushima teaches The apparatus of claim 1 as described above, 
Lin in view of Fukushima does not explicitly teach wherein the remote support server is further configured to receive an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request, obtain an address of the relay server that exists in the same region as the address of the tenant management server, and transmit the generation request to the relay server based on the address of the relay server.
However, Huang teaches wherein the remote support server is further configured to receive an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request (sending IP addresses in the same local area network according to a default order through access point 30. Para. 0041; the IP address of the relay device 20 and the IP addresses in the same local area network apply an IPv4 protocol which consists of four octets (e.g., 192.168.0.X, wherein X is an integer between 0 and 255), para. 0041; the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022), obtain an address of the relay server that exists in the same region as the address of the tenant management server (when the server 50 receives the inquiry command, the server 50 would send the IP address of the relay device 20 which is stored in the database 52 back to the electronic device 40, the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022), and transmit the generation request to the relay server based on the address of the relay server (after receiving the IP address of the relay device 20 from the server 50, the electronic device 40 would send a connection request command to the received IP address through the access point 30, para. 0023) in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).
Therefore, based on Lin in view of Fukushima, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the apparatus of Lin in view of Fukushima in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).

With respect to claim 11, Lin in view of Fukushima teaches The method of claim 10 as described above, 
Lin in view of Fukushima does not explicitly teach wherein the transmitting of the generation request of code information comprises: 
receiving, by the remote support server, an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request; 
obtaining, by the remote support server, an address of the relay server that exists in the same region as the address of the tenant management server; and 
transmitting the generation request to the relay server based on the address of the relay server.
However, Huang teaches wherein the transmitting of the generation request of code information comprises: 
receiving, by the remote support server, an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request (sending IP addresses in the same local area network according to a default order through access point 30. Para. 0041; the IP address of the relay device 20 and the IP addresses in the same local area network apply an IPv4 protocol which consists of four octets (e.g., 192.168.0.X, wherein X is an integer between 0 and 255), para. 0041; the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022); 
obtaining, by the remote support server, an address of the relay server that exists in the same region as the address of the tenant management server (when the server 50 receives the inquiry command, the server 50 would send the IP address of the relay device 20 which is stored in the database 52 back to the electronic device 40, the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022); and 
transmitting the generation request to the relay server based on the address of the relay server (after receiving the IP address of the relay device 20 from the server 50, the electronic device 40 would send a connection request command to the received IP address through the access point 30, para. 0023) in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).
Therefore, based on Lin in view of Fukushima, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the method of Lin in view of Fukushima in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), further in view of Fukushima (US 2017/0310832 A1), hereinafter referred to as Fukushima 832, and furthermore in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai.

With respect to claim 3, Lin in view of Fukushima teaches The apparatus of claim 1 as described above, 
Lin in view of Fukushima does not explicitly teach wherein the code information comprises region information in which the address of the relay server exists, execution information indicating whether or not to forcibly execute the remote support service, and place information for determining a connection place on the relay server.
However, Fukushima 832 teaches wherein the code information comprises region information in which the address of the relay server exists (the MFP 101 obtains from the relay server 103, an entry session ID, a query code, and a URL for support included in the response in step S308; the entry session ID is a random character sequence indicating that entry to the support room on the relay server 103 succeeded; the query code is a character sequence or a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050), and place information for determining a connection place on the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, and further in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the apparatus of Lin in view of Fukushima in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Lin in view of Fukushima, and further in view of Fukushima 832 does not explicitly teach wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
However, Desai teaches wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Fukushima, further in view of Fukushima 832, and furthermore in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the apparatus of Lin in view of Fukushima, and further in view of Fukushima 832 in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 4, Lin in view of Fukushima, further in view of Fukushima 832, and furthermore in view of Desai teaches The apparatus of claim 3 as described above, 
Further, Fukushima 832 teaches wherein the code information is generated as a combination of one or more numbers corresponding to the region information, one or more numbers corresponding to the execution information, and one or more numbers corresponding to the place information (the query code is a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, and further in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the apparatus of Lin in view of Fukushima in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).

With respect to claim 12, Lin in view of Fukushima teaches The method of claim 10  as described above, 
Lin in view of Fukushima does not explicitly teach wherein the code information comprises region information in which the address of the relay server exists, execution information indicating whether or not to forcibly execute the remote support service, and place information for determining a connection place on the relay server.
However, Fukushima 832 teaches wherein the code information comprises region information in which the address of the relay server exists (the MFP 101 obtains from the relay server 103, an entry session ID, a query code, and a URL for support included in the response in step S308; the entry session ID is a random character sequence indicating that entry to the support room on the relay server 103 succeeded; the query code is a character sequence or a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050), and place information for determining a connection place on the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Fukushima, and further in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the method of Lin in view of Fukushima in order to perform remote maintenance as taught by Fukushima (para. 0121).
Lin in view of Fukushima, and further in view of Fukushima 832 does not explicitly teach wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
However, Desai teaches wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Fukushima, further in view of Fukushima 832, and furthermore in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the method of Lin in view of Fukushima, and further in view of Fukushima 832 in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 13, Lin in view of Fukushima, further in view of Fukushima 832, and furthermore in view of Desai teaches The method of claim 12 as described above, 
Further, Fukushima 832 teaches wherein the code information is generated as a combination of one or more numbers corresponding to the region information, one or more numbers corresponding to the execution information, and one or more numbers corresponding to the place information (the query code is a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Fukushima, and further in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the method of Lin in view of Fukushima in order to perform remote maintenance as taught by Fukushima (para. 0121).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), further in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes.

With respect to claim 5, Lin in view of Fukushima teaches The apparatus of claim 1 as described above, 
Further, Fukushima teaches wherein the relay server is further configured to transmit a push message including the code information to the client when the transmission scheme is a push messaging (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003). 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the apparatus of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).
Lin in view of Fukushima does not explicitly teach transmit a short message including the code information to the client when the transmission scheme is a short message service, and
However, Cherpes teaches transmit a short message including the code information to the client when the transmission scheme is a short message service (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007), and
Therefore, based on Lin in view of Fukushima, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the apparatus of Lin in view of Fukushima in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

With respect to claim 14, Lin in view of Fukushima teaches The method of claim 10 as described above, 
Further, Fukushima teaches wherein the transmitting of the code information to the client comprises: 
transmitting a push message comprising the code information to the client when the transmission scheme is a push messaging (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003). 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the method of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).
Lin in view of Fukushima does not explicitly teach transmitting a short message comprising the code information to the client when the transmission scheme is a short message service; and 
However, Cherpes teaches transmitting a short message comprising the code information to the client when the transmission scheme is a short message service (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007); and
Therefore, based on Lin in view of Fukushima, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the method of Lin in view of Fukushima in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai.

With respect to claim 6, Lin teaches A client comprising: 
a code information receiver configured to receive code information for connection to a terminal from a relay server for relaying a remote support service provided by a remote support server (the remote assistance server 14 [a relay server] forwards the connection request packet to the controlled terminal 12 [terminal], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5; the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; to initiate remote assistance, page 5, para. 4); 
a connection determinator configured to determine whether or not to connect between the relay server and the terminal based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9) and 
Lin does not explicitly teach 
a connection determinator configured to determine whether or not to connect between the server and the terminal based on authorization delegation setting of the terminal; and 
an agent configured to control the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or share a screen of the terminal with the remote support server.
	However, Desai teaches 
a connection determinator configured to determine whether or not to connect between the server and the terminal based on authorization delegation setting of the terminal (the managed device determine whether one or more remote assistance policies of a remote assistance policy set permit the requested level of remote control; remote assistance policies specify which applications are available for remote assistance, whether the administrator may access a remote assistance launcher or if the administrator is limited to launching specific applications, para. 0070); and 
an agent configured to control the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or share a screen of the terminal with the remote support server (providing the administrator with a view of the user device screen, and sending commands from the administrator to the user device and receiving screen update content of a remotely accessed user device from remote support server 320, para. 0053; the managed device send the modified screen content to the administrator through the remote support server the modified screen content presented to the administrator through a web based interface and/or other user interface provided by the remote support server; through the transmittal of the modified screen content, the administrator view the output of the managed application as presented by the managed device, para. 0080) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the client of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 7, Lin teaches The client of claim 6, wherein the connection determinator is further configured to: 
determine whether or not to execute the remote support service based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9);
Further, Desai teaches 
determine whether or not to forcibly execute the remote support service (the managed device determine whether a local user of the computing device grants the request for remote control; the user is not prompted to approve a request for remote control and the request is handled according to other policies despite the access policy, thereby overriding the access policy, para. 0071); 
connect the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed (the remote user request that a particular policy of the remote assistance policy set be bypassed and/or overridden; the managed mobile device and/or remote support server may determine whether the remote user is authorized to override the particular policy, para. 0012; also see para. 0064); and 
when it is determined that the remote support service is executed according to a preset setting of the terminal, connect the relay server and the terminal only when the authority of the terminal is delegated (the managed mobile device establish a remote assistance connection with the remote user based on an access policy of the remote assistance policies, para. 0013; remote support server 320 initiate a remote connection with a selected user device, provide the administrator with a view of the user device screen, and send commands from the administrator to the user device to remote support server 320 and receive screen update content of a remotely accessed user device from remote support server 320, para. 0053) n order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the client of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 15, Lin teaches A method for force running of remote support (providing a method for establishing a remote assistance connection, page 1, para. 6), the method comprising: 
receiving, by a code information receiver of a client, code information for connection to a terminal from a relay server for relaying a remote support service provided by a remote support server (the remote assistance server 14 [a relay server] forwards the connection request packet to the controlled terminal 12 [terminal], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5; the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; to initiate remote assistance, page 5, para. 4); 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9) and 
Lin does not explicitly teach 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on authorization delegation setting of the terminal; and
controlling, by an agent of the client, the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or sharing a screen of the terminal with the remote support server.
However, Desai teaches 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on authorization delegation setting of the terminal (the managed device determine whether one or more remote assistance policies of a remote assistance policy set permit the requested level of remote control; remote assistance policies specify which applications are available for remote assistance, whether the administrator may access a remote assistance launcher or if the administrator is limited to launching specific applications, para. 0070); and
controlling, by an agent of the client, the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or sharing a screen of the terminal with the remote support server (providing the administrator with a view of the user device screen, and sending commands from the administrator to the user device and receiving screen update content of a remotely accessed user device from remote support server 320, para. 0053; the managed device send the modified screen content to the administrator through the remote support server the modified screen content presented to the administrator through a web based interface and/or other user interface provided by the remote support server; through the transmittal of the modified screen content, the administrator view the output of the managed application as presented by the managed device, para. 0080) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the method of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 16, Lin teaches The method of claim 15, wherein the determining whether or not to connect between the relay server and the terminal comprises: 
determining, by the connection determinator, whether or not to forcibly execute the remote support service based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9); 
Further, Desai teaches
connecting, by the connection determinator, the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed (the managed device determine whether a local user of the computing device grants the request for remote control; the user is not prompted to approve a request for remote control and the request is handled according to other policies despite the access policy, thereby overriding the access policy, para. 0071); and 
when it is determined that the remote support service is executed according to a preset setting of the terminal, by the connection determinator, connecting the relay server and the terminal only when the authority of the terminal is delegated (the managed mobile device establish a remote assistance connection with the remote user based on an access policy of the remote assistance policies, para. 0013; remote support server 320 initiate a remote connection with a selected user device, provide the administrator with a view of the user device screen, and send commands from the administrator to the user device to remote support server 320 and receive screen update content of a remotely accessed user device from remote support server 320, para. 0053) n order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the method of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai, and further in view of Fukushima (US 2017/0310832 A1).

With respect to claim 8, Lin in view of Desai teaches The client of claim 6 as described above, 
Lin in view of Desai does not explicitly teach wherein the agent is further configured to execute the remote support service by accessing a connection place on the relay server based on the code information, when connected to the relay server.
However, Fukushima teaches wherein the agent is further configured to execute the remote support service by accessing a connection place on the relay server based on the code information, when connected to the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Desai, and further in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the client of Lin in view of Desai in order to perform remote maintenance as taught by Fukushima (para. 0121).

With respect to claim 17, Lin in view of Desai teaches The method of claim 15 as described above, 
Lin in view of Desai does not explicitly teach further comprising: 
after the determining whether or not to connect between the relay server and the terminal, executing, by the agent, the remote support service by accessing a connection place on the relay server based on the code information when connected to the relay server.
However, Fukushima teaches further comprising: 
after the determining whether or not to connect between the relay server and the terminal, executing, by the agent, the remote support service by accessing a connection place on the relay server based on the code information when connected to the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Desai, and further in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the method of Lin in view of Desai in order to perform remote maintenance as taught by Fukushima (para. 0121).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai, and further in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes

With respect to claim 9, Lin in view of Desai teaches The client of claim 6 as described above,
Lin in view of Desai does not explicitly teach wherein the agent is automatically executed when the code information receiver receives the code information.
However, Cherpes teaches wherein the agent is automatically executed when the code information receiver receives the code information (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Therefore, based on Lin in view of Desai, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the client of Lin in view of Desai in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

With respect to claim 18, Lin in view of Desai teaches The method of claim 15 as described above,
Lin in view of Desai does not explicitly teach wherein the agent is automatically executed when the code information receiver receives the code information.
However, Cherpes teaches wherein the agent is automatically executed when the code information receiver receives the code information (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Therefore, based on Lin in view of Desai, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the method of Lin in view of Desai in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
May 20, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447